DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 28: Lines 26-27, it unclear as to how the ledge extends in the same direction as the direction in which the base protrudes (emphasis added).  Examiner submits that it appears the ledge extends in a direction transverse to the direction in which the base protrudes.

Claims 28-29 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganshaw et al. (US 9,584,062 B2) in view of Farnham, Jr. (US 2011/0260027 A1).
With regard to claim 28: Ganshaw et al. discloses a coupling device (10) to secure a corner of a first photovoltaic module to a corner of a second photovoltaic module (figs. 1, 2-8 and 10), the coupling device (10) comprising: 
an upper coupling member (200) (figs. 1, 2-8 and 10) including: 
an elongated flange (220) extending in a longitudinal direction (figs. 3 and 10), 
a base (210) protruding from a lower surface of the flange (220) such that the base (210) extends in the longitudinal direction along the flange (220) and protrudes in a direction transverse to a plane parallel to the lower surface of the flange (220) (figs. 2-8) , and 
a lower coupling member (100) that is adjustably connected to the upper coupling member (200) via a fastener (300), the lower coupling member (100) including: 
an inner wall section (140) extending in the longitudinal direction (fig. 1), 
a ledge (120) extending from a lower edge of the inner wall section (140) such that the ledge (120) extends in the longitudinal direction along the inner wall section (140) and protrudes in a direction transverse to a plane parallel to a side of the inner wall section (140), and 
wherein the ledge (120) extending outwardly to protrude on a same side of the coupling device (10) in which the base (210) protrudes, thereby providing a coupling position whereat the corner of the first photovoltaic module and the corner of the second photovoltaic module are adjacently aligned along a longitudinal direction of the same side of the coupling device (10) (fig. 1). 
	Ganshaw et al. does not disclose one or more first elongated teeth disposed on the base, the one or more first elongated teeth being elongated in the longitudinal direction along a side of the base; and one or more second teeth disposed on the inner wall section, the one or more second teeth being elongated in the longitudinal direction along the side of the inner wall section,  Atty/Agent: Richard L. Allenwherein the one or more second teeth are correspondingly shaped to engage the one or more first teeth on the upper coupling member when the fastener is tightened to provide a predetermined module thickness.
However, Farnham, Jr. discloses an upper coupling member (114) comprising a base (B) having one or more first elongated teeth (140) disposed on the base (B), the one or more first elongated teeth (140) being elongated in the longitudinal direction along opposing sides of the base (B); and a lower coupling member (112) comprising one or more second teeth (A) disposed on inner wall sections, the one or more second teeth (A) being elongated in the longitudinal direction along sides of the inner wall sections (figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Farnham, Jr. to have the base comprise one or more first elongated teeth, the one or more first elongated teeth being elongated in the longitudinal direction along sides of the base that engages the lower coupling member; and a lower coupling member comprising one or more second teeth disposed on inner wall sections that engages the upper coupling member, the one or more second teeth being elongated in the longitudinal direction along sides of the inner wall sections such as taught by Farnham, Jr. in order to provide controlled and selective height adjustment for accommodating a thickness of a photovoltaic module.
Ganshaw et al. as modified by Farnham, Jr. discloses that Atty/Agent: Richard L. AllenGanshathe one or more second teeth (A) are correspondingly shaped to engage the one or more first teeth (140) on the upper coupling member (14 when the fastener is tightened to provide a predetermined module thickness (Fig. 6 of Farnham, Jr. et al.).


    PNG
    media_image1.png
    655
    491
    media_image1.png
    Greyscale

Fig. 6: Farnham, Jr. (US 2011/0260027 A1)
With regard to claim 29: Farnham, Jr. discloses that the one or more first teeth (140) include a plurality of first and the one or more second teeth (A) include a plurality of second teeth (fig. 6), and 
wherein a predetermined first tooth of the plurality first teeth (140) is positioned to engage with a predetermined second tooth of the plurality of second teeth (A) when the fastener is tightened to provide predetermined settings for photovoltaic modules (44) having a module thickness (fig. 6; par. 0046).  Farnham et al. discloses that the coupling device accommodates various photovoltaic module thicknesses (par. 0046).
Ganshaw et al. in view of Farnham et al. does not disclose the module thickness accommodated is 32 millimeters, 33 millimeters, 35 millimeters, 38 millimeters, 40 millimeters, or 46 millimeters.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device of Ganshaw et al. previously modified by Farnham, Jr. to accommodate a desired module thickness including the claimed module thicknesses yielding the predictable result of having a coupling device that adequately secures photovoltaic modules from unwanted movement.  No new or unpredictable results would be obtained from modifying the coupling device of Ganshaw et al. previously modified by Farnham et al. to accommodate a photovoltaic module of a predetermined thickness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 28-29 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633